Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 1 of 21 PageID #: 339




                          EXHIBIT 3
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 2 of 21 PageID #: 340
                                                                                                              |HAO WANATATAKOT LUOTTAM A MATT               US009749284B2

 (12) United States Patent                                                                                                        (10) Patent No.:                          US 9 ,749,284 B2
   | Volach                                                                                                                       (45) Date of Patent:                              Aug. 29 , 2017
 (54 ) SYSTEMS AND METHODS OF
       CONTROLLED RECIPROCATING
                                                                                                                         (52) CPC
                                                                                                                              U .S. CI .
                                                                                                                                    ........                 H04L 61/ 10 ( 2013.01); H04M 3 /42008
      COMMUNICATION                                                                                                                                         ( 2013 .01 ) ; H04W 4 / 08 ( 2013 .01 ) ; H04W
                                                                                                                                                           4 /206 ( 2013.01) ; H04L 61/ 1594 (2013 .01)
 (71) Applicant: PECAN TECHNOLOGIES INC .,                                                                                   (58) Field of Classification Search
                  Tortola (VG )                                                                                                     CPC ... H04L 51/043 ; H04L 67 /24 ; G06Q 30 /0243
                                                                                                                                    See application file for complete search history .
 ( 72) Inventor : Ben Volach, Haifa (IL )
 (73) Assignee : PECAN TECHNOLOGIES INC.,                                                                                    ( 56 )               References Cited
                  Tortola (VG )                                                                                                                        U .S. PATENT DOCUMENTS
 ( * ) Notice : Subject to any disclaimer, the term of this                                                                      7,356 , 567 B2 * 4/2008 Odell .. ............... GO6Q70910 //206
                                                                                                                                                                                              107
                  patent is extended or adjusted under 35                                                                        7 ,706 ,371 B1 * 4 /2010 Wing                     HO4L   12  / 56
                  U . S .C . 154 (b ) by 0 days .                                                                                                                                     370 /392
 (21) Appl. No .:              14/890, 986                                                                                                           (Continued )
                                                                                                                             Primary Examiner — Jimmy H Tran
 (22) PCT Filed : May 12, 2014                                                                                               (74 ) Attorney, Agent, or Firm — Mark David Torche ;
 (86 ) PCT No .:     PCT/IB2014/061375                                                                                   Patwrite LLC
       $ 371 (c)(1),                                                                                                     (57 )                   ABSTRACT
       (2 ) Date :      Nov . 13 , 2015                                                                                  Systems and method for controlled pre - interaction are dis
                                                                                                                         closed . The method of performing controlled pre -interaction
 (87 ) PCT Pub . No.: WO2014 /184724                                                                                     includes : providing at least one private interaction address ,
       PCT Pub . Date : Nov. 20 , 2014                                                                                   defining at least one manageable public interaction address ,
                                                                                                                             forming a record of manageable public interaction address
 (65)                Prior Publication Data                                                                              associated with the private interaction address. The method
       US 2016/0112368 A1 Apr. 21, 2016                                                                                  of performing controlled pre -interaction further includes :
                                                                                                                         generating a reverse list, wherein an interaction address of a
              Related U .S . Application Data                                                                            participant is associated at least with the manageable public
                                                                                                                         interaction address, and performing at least one pre - inter
 (60 ) Provisional application No. 61/822 ,716 , filed on May                                                            action act. A pre - interaction act includes : accessing the
       13 , 2013 .                                                                                                       reverse list, identifying the interaction address of the par
                                                                                                                         ticipant in the reverse list, and determining that the man
 (51) Int. Cl.                                                                                                           ageable public interaction address is associated , at the
       H04L 29 /12                                           ( 2006 .01)                                                 reverse list, with the interaction address of the participant.
       H04W 4 /08                                            ( 2009. 01)
                                ( Continued )                                                                                                          38 Claims, 4 Drawing Sheets

                                                                                                                                                                            m50
                                                                                                             60
                                                     52                                                     SERVER                                                     80
                               USER DEVICE                                                                                                                          LEGACY
                                                                                                       62                          |    64                         NETWORK
                               - -       -       - - - - -
                                                 AI                                            ACCESS LAYER                             API |                     INTERFACES
                       |                          54
                       | ADDRESS
                      -

                      -  MANAGEMENT
                       i _ _ SYSTEM                                                                         66                                     -



                                                                                                                                                   -
                                                                                                                                                       -

                           —     —       —       —
                                                     56
                                                         —       —       —   —
                                                                                           PUBLIC ADDRESS MANAGEMENT                                   -




                                                                                                                                                                       82
                                                                                                                                                   -




                        INTERCEPTER                                                                      SYSTEM                   --   - - -
                                                                                                                                                   -
                                                                                                                                                       -



                                                                                                                                                       -

                                                                                                                                                                   COMPUTER
                       1 MODULE i                                                            - - - - - - 74      -   -   -    -                —




                                                                                                                                               —                   NETWORK
                           — —
                                     —       —
                                         — — —
                                                     —       —
                                                                 — —
                                                                     —
                                                                                      [ COMMUNICATION - ADAPTOR    /S _ 1                                         INTERFACES
                     158                                                                - - - - - - - 76 - - - - - - -                    |
                                                                                                                                               —




                                                                                                                                               —
                                                                                                                                                   -
                                                                                                                                                       -




                                             CACHE                                    1

                                                                                       ZilNOTIFICATION
                                                                                      11
                                                                                      -

                                                                                        - - - - - - - /-CONTENT
                                                                                                             - - MN
                                                                                                                                                       -




                                                                                                                 - 011 il
                                                                                                                                                   -



                                                                                                                                                       -




                                                                                                            78
                                                                                                                                                   -



                                                                                                                                                       -
                                                                                                                                                   -




                                                                                           - - - -- - - - CACHE _- . - - - - -
                                                                                                                                                       -




                                                             11
                                                                                                                                                   -

                                     1 I|                            1                                                                                 +

                      W                                                                                                                            -




                      -
                               1111          !
                                                     11              11
                      -                              59                          IV
                                                                                 -
                                                                                 -

                       | USER DATA                                                                     68
                       L                     LAYER                                           SERVER DATA LAYER
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 3 of 21 PageID #: 341


                                                                   US 9,749 ,284 B2
                                                                        Page 2

 (51) Int. Cl.                                                                     2005 /0135359 A1 * 6 / 2005 Chang ............... H04L 29 / 12009
           H04W 4 / 20                  ( 2009.01)                                                                                               370 / 389
           H04M 3 /42                  ( 2006 .01)                                 2006 /0227792 A1*     10 /2006   Wetterwald ....... H04L37029//39512358
                                                                                                                                                        .52
 ( 56 )                     References Cited                                       2006 /0233351 A1*     10 /2006   Oshika .............. H04M3793//355
                                                                                                                                                     42008
                                                                                                                                                        .02
                    U .S . PATENT DOCUMENTS                                        2008 /0101357 A1*      5/2008    Iovanna ............ H04L 29370/12009
                                                                                                                                                      /389
          7,895,263 B1 * 2/2011 Kirchmeier ............ G06Q 10 /06                2008 /0267186 A1 *    10 /2008   Boukis .............. H04L 29 / 12367
                                                                       379 /37                                                                    370 / 392
          7, 954 , 124 B2 * 5 / 2011 Rambo ................. H04L 12 /581          2009/0086932 A1 * 4 / 2009 Ray ..................... H04W 76 / 007
                                                                       725 /40                                                               379 /45
          7, 995 ,730 B1 * 8/ 2011 Zhang ............... H04M 3 /42059             2009 /0165090 A1 * 6 /2009 Glasgow ........... G06F 17 /30525
                                                            379 / 142 .09                                                                           726 /3
          8 ,259 ,571 B1 * 9 /2012 Raphel . ............ H04L 61/2592              2011/0055374 A1* 3/2011 Christenson ...... H04L 29/ 12066
                                                                     370 / 230                                                                   709 /224
          8 ,701,179 B1 * 4 /2014 Penno ................. HO4L 63/ 02              2013/0051542 A1* 2/2013 Yao ................. H04M 3 /42042
                                                                709 / 227                                                           379/ 142.09
          8,918 ,466 B2 * 12 /2014 Yu ..... ......... ...... H04L 51/28            2013 /0204997 A1* 8/2013 Eggleston ........... HO4L 41/5009
                                                                     709 /206                                                           709 / 223
  2002/ 0046299 A1* 4 / 2002 Lefeber .............. H04L 29/ 06                    2013/0301522 A1 * 11/2013 Krishna ............. H04L 61/2528
                                                                     719 / 318                                                                   370/328
  2003/ 0081753 AL 5 / 2003 Trandal                                                2013/0318173 A1* 11/2013 Kaplinger ............ H04L 61/301
  2003/ 0217109 A1 * 11/ 2003 Ordille ..    .. . . . . . . . . . G06Q 10 /00                                                                     709/ 206
                                                                     709 / 206     2013/0326599 Al* 12 /2013 Bray ................... H04L 61/ 1511
  2003/ 0233454 Al 12/ 2003 Alkhatib                                                                                                                726 /6
  2004 /0190703 A1 * 9 /2004 Trandal ............. H04M 3 /42195                   2014 / 0065997 A1 *    3/2014 Walker .............        H04W 4 /02
                                                                  379 / 210 .01                                                                455 /404 . 1
  2004 /0249911 A1 * 12 / 2004 Alkhatib                    ... G06Q 10 /109
                                                                     709/223      * cited by examiner
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 4 of 21 PageID #: 342


         atent                                Aug. 29 , 2017                 Sheet 1 of 4                                                    US 9 ,749 ,284 B2

      10 ^                                                                                                                                             12.
                          PROVIDING PRIVATE INTERACTION ADDRESS

              DEFINING MANAGEABLE PUBLIC INTERACTION ADDRESS

                  RECORDING PUBLIC INTERACTION ADDRESS                                                                                              116
               ASSOCIATED WITH PRIVATE INTERACTION ADDRESS

                          RECEIVING AN INCOMING COMMUNICATION                                                                                    N18
              IDENTIFYING INCOMING COMMUNICATION RECEIVED TO
                         PUBLIC INTERACTION ADDRESS

                        ACCESSING RECORD AND DETERMINING                                                                                               22
                      RESPECTIVE PRIVATE INTERACTION ADDRESS

                                                      GENERATING A REVERSE LIST                                                              S24
                                      PERFORMING A PRE-INTERACTION ACT
         34                                                  ACCESSING REVERSE LIST

         36                           IDENTIFYING PARTICIPANT INTERACTION ADDRESS

        38                            DETERMINING MANAGEABLE PUBLIC INTERACTION
                                  ADDRESS ASSOCIATED WITH PARTICIPANT ADDRESS
                                                                         - - - - - - - -
                                                             -- - - - - - - - - - -    -   - - - -   - -   - - -       - - -   - - - -   -


        PERFORMING OUTGOING COMMUNICATION TO PARTICIPANTV
                ADDRESS FROM PUBLIC INTERACTION ADDRESS
                  -   -   -   -   -   -   -   -   -   -                                                    -   -   -




                                                                   FIG 1
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 5 of 21 PageID #: 343


 U . S . Patent                                                        Aug. 29, 2017                                                    Sheet 2 of 4                                                          US 9 ,749,284 B2



                                           PROVIDING PRIVATE INTERACTION ADDRESS


               DEFINING MANAGEABLE PUBLIC INTERACTION ADDRESS


                          RECORDING PUBLIC INTERACTION ADDRESS
                                                                                                                                                                                                                        .
                           ASSBELATED"W
                       ASSOCIATED WITH PRIVATE INTERACTION ADDRESS

                                                                                                                                                                                                                       24
                                                                       GENERATING A REVERSE LIST

                                                                                                                                                                                                                       32
                                                       PERFORMING A PRE - INTERACTION ACT


          34                                                                                                   ACCESSING REVERSE LIST

          36N                                          IDENTIFYING PARTICIPANT INTERACTION ADDRESS

          38                                       DETERMINING MANAGEABLE PUBLIC INTERACTION
                                                   ADDRESS ASSOCIATED WITH PARTICIPANT ADDRESS
                                                                                                                            -       -   -




           —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —   —            —   —       —   -   - -   - - -   -   -   —   —   —   —   —   —   —   —   —   —


      ; INITIATING OUTGOING COMMUNICATION TO PARTICIPANT
      ,




                                   ADDRESS FROM PUBLIC INTERACTION ADDRESS                                          =   =       =       =




                                                                                                                   FIG 2
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 6 of 21 PageID #: 344


          atent                   Aug. 29 , 2017                                   Sheet 3 of 4                                                           US 9 ,749 ,284 B2


     os
     _
                                                                                                                                                                                                  3




                 80
                      LEGACYNETWORKINTERFACS                                82
                                                                                   COMPUTER NTWORK INTERFACS                                                                                      FIG


                                                                        —      —      —                                                  /
                                                                                                                                 D
                                                                                                                                          1
                                                                                                                                                                                        24 14
                                                                                                                                                                      Isoire r.r .r r.2r s r r r
                                                                                                                                                                                  ?
                                                                                                                                                                                  .
                                                                                                                                                                                  F
                                                                                                                                                                                  JJJ
                                                                                                                                                                                  -
                                                                                                                                                                                  FJ


                        G


                                                                                                  - - - -                            -       -                   ??               FJ-
                        —




                        —
                                                                                       -


                                                                                       -
                                                                                                         11                    —



                                                                                                                               —
                                                                                                                                                  ]
                                                                                                                                                  _


                        —



                        —
                           64 |
                           |  API                                                      -                                       —



                                                                                       -                                       —



                                                                                       -                                       —




            60
                 SERV LACYESR                                  99
                                                                                      -


                                                                                      -




                                                                    SAPMDUNBGRLEISCT Y TEM
                                                                                      -


                                                                                      -


                                                                                        74 O
                                                                                           A
                                                                                           / MD
                                                                                          PTOR-
                                                                                               U
                                                                                              -76
                                                                                                 N I
                                                                                                   P CT O R                    —




                                                                                                                    MNG.1/C|NOTINFTCEATNIOT 78
                                                                                                                               —



                                                                                                                               —




                                                                                                                                                 _
                                                                                                                                                 CACHE
                                                                                                                                                                                                LDSEARYVTEAR
                                                                                      -                                        -




                        62
                         62                                                           -


                                                                                      -
                                                                                                                               -


                                                                                                                               -
                                                                                                                                                              68
                                                                                      -                   =                    -




                      Ace                                                             -


                                                                                      -


                                                                                      -
                                                                                                                               -


                                                                                                                               -


                                                                                                                               -                   -


                                                                                      -
                                                                                                   OLŽI                                            —


                                                                                      -

                                                                                               - - 11 - - 11 - - |


                                       |
                                                                     -                                    -
                                                                                                                         -                             IV - - -
                                                                                                                                                         Il



                                               ADRES MANGE T
                                                                                                                         -




                                                                                INTERCP
                                                                    -                                    -


                                                                    -
                                                                                                  -
                                                                                                         -
                                                                                                                         -                         1

                 52
                   DUESVEICR             54
                                                           SYSTEM
                                                           _
                                                           i
                                                                    -


                                                                    -


                                                                    -


                                                                    -
                                                                         56
                                                                                          M1ODULE-
                                                                                                  -




                                                                                                        -
                                                                                                         -


                                                                                                         -


                                                                                                         -
                                                                                                              58
                                                                                                                   CA HE  -

                                                                                                                          -

                                                                                                                           -

                                                                                                                           -
                                                                                                                                                 -



                                                                                                                                                  ~




                                                                                                                                                   Ill
                                                                                                                                                         =
                                                                                                                                                              59
                                                                                                                                                                      DATA|USER         LAYER         -




                                                                                                                                                                                                      -




                                                                                                                                                         D - -
                                                                    -                            -
                                                                                                 T      -
                                                                                                               I
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 7 of 21 PageID #: 345


 U . S . Patent                        Aug. 29, 2017                             Sheet 4 of 4                             US 9 ,749 ,284 B2



     V10                                                                                                                                               4
                                                                                                                                                       FIG
                                           52B   DUESVEICR                       82
                                                                                 /
                                                                                 80
                                                                                       NETWORK INTERFACS
                          50B
                                                                                                             81081D
                                                                                                                          95
                                                                                                                                  EXTRNAL SERVICS PROVIDES
           52D USER   DEVICE                                          90                                         C




                                     81D                                                                              - - - - -
                                                                                             810                                                        -
                                                                                                                  1


                                                                                                                                                             –
                                                                                                                  —




                                                                                 81A
                                                                                                                                                             –
                                                                                                                  —




             50A
                                                                                                                                                             –
                                                                                                                  —
       A

                                                                                                                                           /
                                                                                                                                           LAYER
                                                                                                                                           S
                                                                                                                                   AC ES
                                                                                                                                                             –




                                                                                                                       54C USER
                                                                                                                 —


                                                                                                                                                             –


                                                                                                                                                             –


                                                                                                                                                             –




                                                                                                           580   -


                                                                                                                  -
                                                                                                                                                             –


                                                                                                                                                             –


                                                                                                                                                             –




                                                                                                                          56C                                –




                                                             NETWORK INTERFACS
                                                                                                                                                             –



                                                                                                                                                             –
                                                                                                                 —




                   52A   DUESVICRE                    82
                                                      /
                                                      80                                                         —




                                                                                                                 —
                                                                                                                                                             –



                                                                                                                                                             –



                                                                                                                 —




                                                                                                                 —




                                                                                                                 —




                                                                                                                  —
                                                                                                                         520 USER
                                                                                                                      - - -
                                                                                                                                       DEVICE                –



                                                                                                                                                             –


                                                                                                                                                             –


                                                                                                                                                             –
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 8 of 21 PageID #: 346


                                                    US 9 , 749,284 B2
             SYSTEMS AND METHODS OF                                     The term interaction address , as referred to herein , is to be
           CONTROLLED RECIPROCATING                                 construed as any string of alphanumeric and /or other char
                    COMMUNICATION                                   acters , which is uniquely associated to a party of commu
                                                                    nication . Instances of interaction address inter alia include :
           CROSS -REFERENCE TO RELATED                            5 a line telephone number, line facsimile number , cellular /
                      APPLICATIONS                             mobile phone number, IM contact or screen name, e-mail
                                                               address, presence screen nameor contact name, user service
   This application is national phase of international appli handle     ( e . g . Facebook or Twitter ID ) , Universal Resource
                                                                Identifier (URI), Universal Resource Name (URN ), Univer
cation PCT/1132014 /061375 , filed 12 May 2013 . This appli
cation claims priority from U . S . provisional application 10 sal  Resource Locator (URL ), Extensive Resource Identifier
61/656 ,020 filed 13 May 2012 , the contents of which are sharing), SIP
                                                                (XRI             URI, and any other type of user identifier for
                                                                         or communication .
incorporated herein by reference .                                 The term interaction address, as referred to herein , is to be
                     TECHNICAL FIELD                                 construed as including a partial interaction address, namely
                                                                  15 any portion of the string of alphanumeric and / or other
    In general, the present invention pertains to the arts of       characters or a sub - string thereof. Particularly, an interaction
 telecommunications and /or computer networking. In par             address is optionally defined as including a sub -string of
                                                                    wildcards, typically representing a group of people having
 ticular , the invention relates to systems and methods of           identical portions in their interaction addresses, such as
 controlled reciprocating communication as well as systems 20 coworkers in the same organization .
 and methods of controlled pre - interaction .                   The term private interaction address , as referred to herein ,
                                                                     is to be construed as an interaction address which the user
                    BACKGROUND ART                                   wishes to controllably expose to participants ; whereas public
                                                                      interaction address is to be construed as an interaction
   It is believed that the pertinent state -of-the -art is repre - 25 address which the user may distribute or publish , even
 sented by the following patent literature : U .S . Pat. No.         uncontrollably.
 7,995 ,730 , U . S. Pat . No . 7,436 ,943 and U .S . Pat . No.         The term controlled communication , as referred to herein ,
 7 ,602,894 ; US patent application Ser. No. US2010 /054444 is to be construed as a communication performed from a
 and US2012/328089; GB patent application Ser. No. particular selectable public interaction address , wherein the
 GB2454886 ; European patent application Ser. No. 30 participant is exposed upon aforesaid communication
 EP2073521 and EP2448227 as well as by international                merely to aforesaid selectable public interaction address.
 patent applications having Publication No. WO2007 /053768              The term controlled pre - interaction , as referred to herein ,
 and WO2010 / 135000 .                                             is to be construed as determining the particular selectable
    It is believed that the pertinent state - of-the- art is repre public interaction address associated with an interaction
 sented by the following non-patent literature: Requests for 35 address ofa participant. Controlled pre - interaction is option
 Comments 3261 and 5627 ; Technical Specification of 3rd ally performed upon browsing, inspecting , accessing ,
 Generation Partnership Project 3GPP TS 23 .228 V12 .0 . 0 searching , looking for friends, synchronizing contacts, view
 (2013 -03 ); Session Initiation Protocol ( SIP ) and Session ing a profile and/or content on a presence network , such as
 Initiation Protocol for Instant Messaging (SIMPLE ) stan       a social or professional computer network ( e. g . Facebook or
 dards collection .                                          40 Linkedin ) .
                                                                        A reverse list, as referred to herein , is to be construed as
                       DEFINITIONS                                   including at least one reverse list entry . The reverse list entry
                                                                     is defined as any entry in a database , row and /or column in
    The term non - transitory computer readable media com            a table or any other type of record for this matter, listing at
munication , as referred to herein , is to be construed to 45 least one interaction address of a participant alongside a
 include all computer-readable media , with the sole excep -         public interaction address of the user , as well as association
 tion being a transitory propagating signal per se .                 therebetween .
    The term communication , as referred to herein , is to be          Whenever the terms: system , module , agent or server are
 construed as any type of electronic communication , having          used herein , they should be construed as a computer pro
 an identifiable opponent and /or participant. Thus physical 50 gram , including any portion or alternative thereof, e . g .
 communications by couriers and types ofelectronic radio or          script, command , etc ., and /or a hardware component 's ,
 television broadcasting, with unidentifiable watchers, are         including configurations or assemblies thereof, such com
 typically not within the scope of the term communication .         puter storage medium , computer micro - processor, operative
 Additionally, an attempted or incomplete communication ,           memory , graphical user interface (GUI), input devices and
 such as rejected telephone call or bounced email, is to be 55 networking terminals , as well as any combination of the
 construed as communication . Instances of various types of          former with the latter.
 communication inter alia include : a line telephone commu              The term integrated shall be inter alia construed as —
 nication , line facsimile communication , cellular /mobile          operable on the same machine and /or executed by the same
 phone communication , short message service (SMS) com -             computer program . Depending on the actual deployment of
 munication , multimedia messaging service (MMS ) commu- 60 the method , its implementation and topology , integration of
 nication , multimedia session , instant messaging ( IM ) com - agents and /or integration into modules as well as the terms
 munication , electronic mail (e -mail ) communication ,         transfer" , " relaying ” , “ transmitting" , " forwarding” ,
 presence communication , personalmessage or private mes             " retrieving" , " accessing” , “ pushed ” or similar refer to any
 sage (PM ) , voice over IP (VoIP ) communication , video            interaction between agents via methods inter alia including :
 chatting communication , audio and /or video conferencing 65 function calling , API (Application Programming Interface ),
 communication , file transfer and media sharing communi-     IPC (Inter- Process Communication ), RPC (Remote proce
 cation as well as any other communication by sharing .       dure call) and /or communicating using of any standard or
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 9 of 21 PageID #: 347


                                                       US 9, 749 , 284 B2
 proprietary protocol, such as SMTP , IMAP, POP, MAPI,                     It should be further acknowledged that a plurality of
 OMA , SIP /SIMPLE , XMPP, SMPP , IMS, SOAP /Rest,                      private interaction addresses of different types is optionally
 XML /RPC , web services .                                              provided at step 12 , thus a telephone number and e -mail
   Legacy and /or telephony network , as referred to herein ,           address can be concomitantly provided at step 12 .Moreover
 should be understood as any type of telephony system and 5 updating , adding , replacing, altering or editing at least one
 particularly telephony systems compliant with standards                additional or alternative private interaction address , of the
 know in the art as: POTS and PSTN .                                    same type and/ or different types , any time thereafter, con
   SIP — Session Initiation Protocol as referred to herein              stitutes an iterative execution of step 12 and shall be
 includes : RFC 3261.                                                   considered as the providing of at least one private interaction
   SIMPLE — Session Initiation Protocol for Instant Messag - 10 address .
 ing and Presence standards collection as referred to herein         At step 14 , at least one manageable public interaction
 includes : RFC 3428 , RFC 3856 , RFC 3857, RFC 3858 and          address is defined in the system of the present invention .
 RFC 4825 .
     It should be understood , however, that the particular Aforesaid
                                                                  is a non -
                                                                               at least one manageable public interaction address
                                                                             limiting manner defined by : a user of the system of
 definitions supra are not to limit the invention to the par - 15 the present invention
 ticular forms and examples, but on the contrary , is to cover system of the present ,invention
                                                                                             an operator or administrator of the
                                                                                                     and /or a third party , such as
 all modifications, equivalents , and alternatives falling within
 the scope of the invention .                                           external services providers.
                                                                           It should be acknowledged that more than one manage
           DESCRIPTION OF THE DRAWINGS                       20 able public interaction address, of the same type, is option
                                                                ally defined at step 14 ; such as more than one e -mail address .
    The present invention will be understood and appreciated    It should be further acknowledged that a plurality of man
 more comprehensively from the following detailed descrip - ageable public interaction addresses of different types is
 tion taken in conjunction with the appended drawings in        optionally defined at step 14 ; thus a public telephone number
 which :                                                             25 and public e -mail address can be concomitantly defined at
   FIG . 1 is a high -level flowchart of an embodiment of the step 14 . Moreover updating , adding , replacing, altering
method of performing controlled reciprocating communica- and /or editing at least one additional or alternative manage
tion , in accordance with one aspect of the present invention ; able public interaction address, of the same type and /or
   FIG . 2 is a high -level flowchart of an embodiment of the different types, any time thereafter, constitutes an iterative
method of performing controlled pre -interaction , in accor - 30 execution of step 14 and shall be considered as the defining
dance with another aspect of the present invention ;             of at least one manageable public interaction address .
    FIG . 3 is a schematic diagram of an embodiment of the                Subsequently , at step 16 , at least one private interaction
 system for controlled pre - interaction , in accordance with the       address , provided at step 12 , is associated with at least one
 present invention ;                                                    manageable public interaction address, defined at step 14 .
    FIG . 4 is a schematic diagram of an embodiment of the 35 The association of the private interaction address with the
 system for controlled pre -interaction , involving multiple and manageable public interaction address is recorded at step 16 .
 different parties.                                               Aforesaid association of a private interaction address with a
   While the invention is susceptible to various modifica -             manageable public interaction address and recordal thereof,
 tions and alternative forms, specific embodiments thereof              at step 16 , is a non - limiting manner performed by: a user of
 have been shown merely by way of example in the drawings . 40 the system of the present invention , an operator of the
 The drawings are not necessarily complete , whereas empha -            system of the present invention and /or a third party , such as
 sis instead was placed upon clearly illustrating the principles        exte
 underlying the present invention .                                        It should be acknowledged that more than one manage
                                                                        able public interaction address is optionally associated , at
     DETAILED DISCLOSURE OF EMBODIMENTS                              45 step 16 , with a single private interaction address and hence
                                                                        a plurality of associations of the same private interaction
    Illustrative embodiments of the invention are described             address with several differentmanageable public interaction
below . In the interest of clarity , not all features of actual         addresses is optionally recorded at step 16 . It should be
 implementation are described in this specification . It will of        further acknowledged that a plurality of manageable public
 course be appreciated that in the development of any such 50 interaction addresses of different types is optionally associ
 actual embodiment, numerous implementation -specific                  a ted at step 16 with a single private interaction address. Thus
 decisions must be made to achieve the developers ' specific            for instance a public telephone number and public e -mail
 goals , such as compliance with technology - or business               address can be concomitantly associated at step 16 to a
 related constraints, which may vary from one implementa                single private telephone number and hence two respective
 tion to another. Moreover , it will be appreciated that the 55 associations, namely public telephone number with private
 effort of such a development might be complex and time-                telephone number and public e -mail address with private
 consuming, but would nevertheless be a routine undertaking             telephone number, are recorded at step 16 . Furthermore
 for those of ordinary skill in the art having the benefit of this      updating , adding , replacing, altering and /or editing at least
 disclosure .                                             one additional or alternative association of a manageable
    In accordance with some embodiments of the present 60 public interaction address with a private interaction address ,
 invention , reference is now made to FIG . 1 , showing a any time thereafter, constitutes an iterative execution of step
 high -level flowchart ofmethod 10 for controlled reciprocat-            16 and shall be considered as the associating at least one
 ing communication . Method 10 of controlled reciprocating              manageable public interaction address to a private interac
 communication commences on step 12 , with providing at                 tion address and recording such association .Moreover asso
 least one private interaction address . It should be acknowl- 65 ciating a manageable public interaction address to a plurality
 edged that more than one private interaction address is                of private interaction address constitutes an iterative execu
 optionally provided at step 12 .                                       tion of step 16 and shall be considered as the associating at
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 10 of 21 PageID #: 348


                                                       US 9 , 749,284 B2
 least one manageable public interaction address to a private           address off /to the certain public profile , as well as deleting ,
 interaction address and recording such association .                   altering or editing the definition of public profiles and /or
    Each public interaction address is typically subjected to           association thereof with public interaction address/ addresses
 management. Management events of public interaction                    at the record of public addresses , formed at step 16 and /or
 address in a non - exhaustive manner are selected from : 5 the aforesaid dedicated record , other than the record of
 revoking public interaction address, renaming public inter - public addresses, formed at step 16 .
 action address , unrevoking public interaction address , sus             Defining a rule for notification and/or content of notifi
 pending public interaction address for a predefined period of          cation , as elaborated infra , comprises defining at least one
 time, assigning public interaction address to a certain public         rule for notification and /or content of notification , associat
 profile , unassigning public interaction address off a certain 10 ing the aforementioned rule for notification and/or content
 public profile, renaming of or assigning/unassigning meta              thereof with a public interaction address and/or certain
 data to /off public interaction address , defining a rule for          public profile and recording the association of aforesaid rule
 notification and / or content thereof, as well as arranging            for notification and/ or content thereof with a public inter
 public interaction addresses for view or access, per private           action address or a certain public profile .
 communication address , certain public profile or any other 15           It should be acknowledged that aforementioned exem
 parameter for that matter, as elaborated hereunder.                    plary management events , for public interaction address /
    The revoking of a given public interaction address, inter           addresses, are optionally performed during step 16 ; however
 alia , comprises permanently deleting or temporally deacti-            some or all of aforementioned exemplary management
 vating for indefinite period of time aforesaid given public       events are optionally performed at a dedicated step ( not
 interaction address from / at the record of public addresses , 20 shown ), of managing public interaction address/ addresses .
 formed at step 16 ; closing an account of aforesaid given                 At some time point, additionally to associating a man
 public interaction address, defined at step 16 , as well as            ageable public interaction address with a private interaction
 permanently deleting or temporally deactivating for indefi             address and recordal of the association thereof, performed at
 nite period of time an association of aforesaid given public           step 16 , aswell optionally to managing the public interaction
 interaction address to the respective private interaction           25 address , as set forth supra , an incoming communication is
 address , recorded at step 16 .                                        typically received by the system of controlled reciprocating
    The unrevoking of a given public interaction address ,              communication , at step 18 . It is emphasized that despite the
 inter alia , comprises reactivating aforesaid given public             fact that step 18 , of receiving an incoming communication
 interaction address at the record of public addresses , formed         is shown in flowchart 10 as following step 16 , of associating
 at step 16 ; reopening an account of aforesaid given public 30 a manageable public interaction address with a private
 interaction address , defined at step 16 , as well as reactivating interaction address and recordal of the association thereof, in
 an association of aforesaid given public interaction address     various implementations of the method of performing con
 to the respective private interaction address , recorded at step trolled reciprocating communication , shown in flowchart 10 ,
  16 .                                                            step 18 of receiving an incoming communication precedes
      The suspending of a given public interaction address 35 step 16 , of associating a manageable public interaction
 comprises revoking aforesaid given public interaction            address and recordal of the association thereof. Moreover, it
 address , as set forth hereinabove , followed by unrevoking            should be noted , that an attempted incoming communica
 aforesaid given public interaction address , after a predefined        tion , e . g . rejected telephone call or bounced email, consti
 period of time and/ or completion of predefined unrevoking             tutes receiving an incoming communication of step 18 .
 event; suspending an account of aforesaid given public 40                Upon receiving an incoming and /or attempted incoming
 interaction address, as well as suspending an association of           communication , at step 18 , the system of controlled recip
 aforesaid given public communication to the respective                 rocating communication identifies that the incoming and / or
 private interaction address , recorded at step 16 .                    attempted incoming communication was received to a given
    The renaming of a given public interaction address and /or manageable public interaction address , at step 20 .
 editing metadata thereof, inter alia , comprises assigning a 45 Thereafter, upon identifying that the incoming and /or
 name and/ or metadata to aforesaid given public interaction    attempted incoming communication was received to a given
 address at the record of public addresses , recorded at step 16 ,      manageable public interaction address , performed at step 20 ,
 deleting, altering or editing a name and / or metadata assigned        the system of controlled reciprocating communication
 to aforesaid given public interaction address at the record of         accesses the record of public addresses , formed at step 16 ,
 public addresses, recorded at step 16 , as well as assigning a 50 and determines the respective private interaction address
 name and /or metadata to an association of aforesaid given             addresses , based on the association thereof with the man
 public communication to a private interaction address ,                ageable public interaction address , as recorded at step 16 , to
 recorded at step 16 .                                                  which the incoming and /or attempted incoming communi
    The assigning public interaction address to a certain cation was received , during step 22 .
 public profile , inter alia , comprises defining a public profile, 55 Subsequently to determining the respective private inter
 associating at least one public interaction address the certain        action address /addresses , based on the association thereof
 public profile and recording the association of aforesaid at           with the manageable public interaction address, as recorded
 least one public interaction address with the certain public           at step 16 , to which the incoming and/or attempted incoming
 profile . The public profiles and/or association thereofwith           communication was received , during step 22 , the system of
 public interaction address /addresses are optionally recorded 60       controlled reciprocating communication , optionally , in a
 at the record of public addresses, formed at step 16 ; however         non - limiting manner performs at least one from the follow
 in some embodiments public profiles and/ or association                ing (not shown ).
 thereof with public interaction address /addresses are                    The system of controlled reciprocating communication
 recorded in a dedicated record , other than the record of              optionally forwards the incoming communication and /or
 public addresses , formed at step 16 . The assigning public 65         information regarding an attempted incoming communica
 interaction address to a certain public profile, optionally,           tion to the respective private interaction address /addresses
 further comprises unassigning/reassigning public interaction           associated with the manageable public interaction address ,
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 11 of 21 PageID #: 349


                                                       US 9, 749 , 284 B2
 as recorded at step 16 , to which the incoming and /or              action address of the user and other optional constituents of
 attempted incoming communication was received , during              reverse list entry . The process of generating a reverse list
 step 22.                                                            entry is typically performed either automatically by the
    Alternatively or additionally the system of controlled           system of the invention upon receiving an incoming com
 reciprocating communication retrieves/presents themanage - 5 munication and / or an attempted incoming communication or
 able public interaction address to which the incoming and /or       by prompting the user with proposed details of reverse list
 attempted incoming communication was received , during              entry and upon confirmation of the user to form such an
 step 22 and /or retrieving/ presenting name, metadata and /or       entry.
 certain public identity assigned themanageable public inter -    In some examples, such as with incoming telephone calls
 action address to which the incoming and/or attempted 10 from undisclosed number, the interaction address of the
 incoming communication was received , during step 22 .        participant, namely the telephone number of the calling
    Alternatively or additionally the system of controlled     person , is not available to the user but rather is known
 reciprocating communication applies a notification rule to merely to the telephony switchboard facility . Therefore in
 the incoming communication and /or information regarding      such cases the interaction address of the participant, namely
 an attempted incoming communication , as well as optionally 15 the telephone number of the calling person , is obtained from
 selects the content of the aforementioned notification .            the telephony switchboard facility and inputted into the
    Then , upon completion of steps 12 , 14 and 16 the system        reverse list entry by the system for controlled pre - interac
 for controlled reciprocating communication , generates at           tion , so that reverse list entry remains confidential to the
 least one reverse list entry , at step 24 . A reverse list entry    user. The user in such case will still be able to perform an
 comprises at least one interaction address of a participant 20 outgoing communication to the interaction address of the
 and atleast one manageable public interaction address of the        participant, namely the telephone number of the participant,
 user of the system of the present invention . Alongside at          without knowing the telephone number of the participant .
 least one interaction address of a participant and at least one        Alternatively or additionally a reverse list entry is option
 manageable public interaction address of the user a reverse         ally generated upon performing an outgoing communication
 list entry , optionally , in a non - limiting comprises : a certain 25 and / or an attempted outgoing communication , at step 40 .
 public identity assigned to themanageable public interaction           Upon performing an outgoing communication , at step 40 ,
 address, name and/ or metadata assigned to the manageable           the system for controlled reciprocating communication iden
 public interaction address , a rule relating to a notification      tifies the interaction address of the participant and records
 and/ or content thereof, a default communication preference         the interaction address of the participant in a newly formed
 and / or overruling alternative for the default communication 30 reverse list entry , alongside manageable public interaction
 preference, as well as personal information and /or contact         address of the user and other optional constituents of reverse
 information of participant. Updating, adding , replacing,           list entry . The process of generating a reverse list entry , upon
 altering and / or editing at least one additional or alternative    outgoing communication , is typically performed either auto
 constituent of a reverse list entry, any time thereafter,           matically by the system of the invention upon identifying the
 constitutes an iterative execution of step 24 and shall be 35 manageable public interaction address from which the par
 considered as the generating at least one reverse list entry .      ticipant was contacted or by prompting the user with pro
 Typically generating at least one reverse list entry includes       posed manageable public interaction address and/ or certain
 accessing the reverse list and searching for similar/ identical     public identity to be associated with interaction address of
 reverse list entry, prior to generating a new reverse list entry.   the participant in the proposed reverse list entry and upon
    The generating of aforementioned constituents of a 40 confirmation of the user to form such an entry .
 reverse list entry , at step 24 , is a non -limiting manner            Alternatively or additionally a reverse list entry is option
 performed by : a user of the system for controlled recipro -        ally generated without performing any communication at all,
 cating communication , an operator of the system for con -          by an operator or administrator of the system of the present
 trolled reciprocating communication and/ or a third party ,         invention and / or a third party , such as external services
 such as external services providers . A reverse list entry is 45 providers . The system for controlled reciprocating commu
 preferably generated upon availability of the interaction           nication and/ or a third party , such as external services
 address of a participant or some time subsequently to               providers , may identify that participant is connected or
 availability of the interaction address of a participant. How -     linked to a certain public profile of the user, for instance in
 ever in some embodiments an incomplete reverse list entry           a social or business network . The system for controlled
 is generated without the interaction address of a participant, 50 reciprocating communication and /or a third party , such as
 pending the completion of the incomplete reverse list entry         external services providers, then obtains the interaction
 upon availability the interaction address of the participant.       address of the participant, by retrieving from the exemplary
 There are several preferable events and /or triggers for gen -      social or business network data including the interaction
 erating a reverse list entry , as detailed hereinafter.             address of the participant and by synchronizing these data
   Optionally a reverse list entry is generated , at step 24 , 55 with the reverse list. The user then may opt to use the
 manually by inputting the interaction address of the partici- interaction address of the participant at the reverse list, to
 pant as well as optionally personal information and /or             contact the participant or perform a pre -interaction , some
 contact information of the participant, typically by the user,      time thereafter or not to use the interaction address of the
 and optionally without any controlled reciprocating com - participant at the reverse list.
 munication following thereafter.                         60 Subsequently to generating at least one reverse list entry ,
    Alternatively or additionally a reverse list entry is option -   at step 24 , the system for controlled reciprocating commu
 ally generated upon receiving an incoming communication ,           nication performs a pre - interaction act, at step 32 . An
 at step 18 . Upon receiving an incoming communication , at          exemplary pre -interaction act, performed at step 32 , com
 step 18 , the system for controlled reciprocating communi- prises sub -step 34 of accessing reverse list. Pre -interaction
 cation identifies the interaction address of the participant and 65 act , performed at step 32 , further comprises sub -step 36 of
 records the interaction address of the participant in a newly       identifying the interaction address of the participant in the
 formed reverse list entry, alongside manageable public inter        reverse list. Ultimately pre - interaction act , performed at step
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 12 of 21 PageID #: 350


                                                          US 9, 749 , 284 B2
                                                                                                    10
 32 , includes sub -step 38 of determining the manageable                  an outgoing communication may be initiated , at step 40 ,
 public interaction address of the user, associated with the               occasionally by a different operator and / or over a different
 given interaction address of the participant in the reverse list.         network . For instance an e -mail address or presence address
 For the sake of clarity it is noted that a pre- interaction ,             recorded in a reverse list entry is optionally followed by a
 performed at step 32, is not necessarily followed by a 5 communication of sharing type , indefinite time thereafter.
 communication . Accordingly in some embodiments the sys -                 Another instance of a reverse list entry formed upon incom
 tem of the present invention performsmerely a pre -interac                ing /outgoing call, followed by a communication of SMS
 tion , as explained in a more detail infra .                              type.
    Upon performing a pre-interaction act, at step 32 and                     In some embodiments the system for controlled pre
 consequently determining the manageable public interaction 10 interaction synchronizes contact details of a participant or
 address of the user , associated with the given interaction   simultaneously of a plurality of participants , including sev
 address of the participant in the reverse list, the system for            eral interaction addresses of different types for the same
 controlled reciprocating communication is capable of and                  participant. In such cases the pre - interaction , performed at
 optionally performs an outgoing communication , at step 40 ,               step 32 , is optionally followed by initiating an outgoing
 from the manageable public interaction address of the user. 15 communication , at step 40 , to a different interaction address
 Upon performing an outgoing communication , at step 40 ,       and occasionally over a different network .
 the participant is exposed merely to manageable public             For example contact information of participant, including
 interaction address of the user.                               e -mail address and telephone number, can be synchronized
                                                                           over computer network , at step 24, due to an association of
         BEST MODE FOR CARRYING OUT THE                                 20 the participant to instant messaging address of the user,
            METHOD OF THE INVENTION                                        generating two reverse list entries for the participant, first
                                                                           with a manageable public e -mail address and second with
     In accordance with some preferred embodiments of the manageable public telephone number of the user. These
 present invention , reference is now made to FIG . 2 , showing reverse list entries are optionally merely stored and/ or
 a high -level flowchart of method 30 for controlled pre - 25 accessed during the pre -interaction , performed at step 32 ,
  interaction . Method 30 of controlled pre -interaction com - without performing outgoing or incoming communication .
 mences on step 12 , with providing at least one private Rules , Notifications and Communication Preferences
 interaction address , essentially as described hereinabove.                  In some embodiments the system for controlled pre
    Thereafter at least one manageable public interaction                  interaction employs predefined rules. Rules are optionally
 address is defined in the system for controlled pre - interac - 30 assigned to at least one of: a private interaction address of
 tion , at step 14 . Subsequently , at step 16 , at least one private      the user ( e . g . contained in the record formed at step 16 ),
 interaction address, provided at step 12 , is associated with at          manageable public interaction address of the user (e . g .
 least one manageable public interaction address , defined at              contained in the record formed at step 16 and / or in a reverse
 step 14 . The association of the private interaction address              list entry generated at step 24 ), and interaction address of the
 with the manageable public interaction address is recorded 35 participant ( e .g . contained in a reverse list entry generated at
 at step 16 .                                                     step 24 ).
    Additionally at least one complete or incomplete reverse         Rules assigned to a manageable public interaction address
 list entry is generated , at step 24 , is a non -limiting manner of the user comprise an instruction or set of instructions for
 generated : (1 ) manually by inputting the interaction address            a predefined response , in a situation meeting particular
 of the participant; (2 ) upon receiving an incoming commu - 40 criteria , relating to the manageable public interaction
 nication , at step 18 , automatically or by prompting the user ;          address. Rules assigned to a manageable public interaction
 ( 3 ) upon performing an outgoing communication , at step 40 ,            address of the user may for example dictate that if the
 automatically or by prompting the user; ( 4 ) upon synchro -              manageable public interaction address is suspended or
 nizing data from a third party , such as external services                revoked , any incoming communication is in a non - limiting
 providers , with the reverse list.                                     45 manner: to be rejected , to be recorded , to be converted to
    Subsequently to generating at least one reverse list entry ,           another format and/ or forwarded to a private interaction
 at step 24 , the system for controlled pre -interaction performs          address of the user. It should be noted that the type of
 at least one pre - interaction act, at step 32 . An exemplary             communication as well as private interaction address may
 pre -interaction act, performed at step 32, comprises sub - step          independently vary according to different rules . Thus if a
 34 of accessing reverse list. Pre - interaction act, performed at 50 manageable public telephone number of the user has been
 step 32 , further comprises sub - step 36 of identifying the              suspended or revoked , a rule may dictate that upon receiving
 interaction address of the participant in the reverse list.               an incoming phone call to the suspended or revoked man
 Ultimately pre -interaction act, performed at step 32 ,                   ageable public telephone number, ( 1 ) the incoming phone
 includes sub - step 38 of determining the manageable public               call is to be rejected and ( 2 ) a notification about the
 interaction address of the user, associated with the given 55 attempted incoming phone call ( e . g . time and participant
 interaction address of the participant in the reverse list.               number) is to be sent by SMS to the private telephone
    In accordance with the preferred embodiment ofmethod                   number of the user. Alternatively or additionally if a man
  30 , shown in FIG . 2 , the pre - interaction , performed at step a geable public telephone number of the user has been
 32 , is in a non - limiting manner : not followed by a commu - suspended or revoked , another rule may dictate that upon
 nication , followed by communication indefinite time there - 60 receiving an incoming phone call to the suspended or
 after, followed by communication of a different type, fol           revoked manageable public telephone number, (1 ) the
 lowed by communication over different network . During the                incoming phone call is to be rejected and ( 2 ) a notification
 pre - interaction , performed at step 32 , the system for con -           about the attempted incoming phone call ( e.g . time and
 trolled pre -interaction determining the manageable public participant number ) is to be sent by e -mail to the private
 interaction address of the user, associated with the given 65 e -mail address of the user.
 interaction address of the participant, as recorded in the        Rules assigned to an interaction address of the participant
 respective reverse list entry. Optionally sometime thereafter             comprise an instruction or set of instructions for a predefined
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 13 of 21 PageID #: 351


                                                        US 9, 749 , 284 B2
                               11                                                                         12
 response, in a situation meeting particular criteria , relating to        preset content for a notification inter alia includes: text,
 the interaction address of the participant . Rules assigned to            alphanumeric data , audio files , video files, graphics and
 an interaction address of the participant may for example                 hyperlinks . The preset content for a notification optionally
 dictate that any incoming communication from the address                  defines a template with several empty fields, which are
 of the participant is in a non - limiting manner : to be rejected , 5 filled - in with details becoming available some time there
 to be recorded , to be converted to another format and/ or                after.
 forwarded to a private interaction address of the user. It                   The system for controlled pre -interaction is preferably
 should be noted that the type of communication as well as                 prescribed with default communication preferences and
 private interaction address of the user may independently                 overruling alternative therefor. Communication preferences
 vary according to different rules. Thus a rule may dictate that 10 and overruling alternative therefor are optionally prescribed
 upon receiving an incoming phone call from an interaction                 to at least one of: a private interaction address of the user
 address of the participant, ( 1) the incoming phone call is to            (e .g . contained in the record formed at step 16 ),manageable
 be rejected and ( 2 ) a notification about the attempted incom -          public interaction address of the user (e . g . contained in the
 ing phone call (e. g . time and participant number ) is to be             record formed at step 16 and/ or in a reverse list entry
 sent by SMS to the private telephone number of the user. 15 generated at step 24 ), and interaction address of the partici
 Alternatively or additionally a rule may dictate that upon pant (e . g . contained in a reverse list entry generated at step
 receiving an incoming phone call from an interaction                      24 ). As the method of performing controlled pre - interaction
 address of the participant, ( 1 ) the incoming phone call is to           is primary aimed at safeguarding the privacy of the user, a
 be recorded or transcribed to text and (2 ) a notification                default communication preference typically prescribes indi
 including the audio file of the recording of incoming phone 20 cating for communication the manageable public address of
 call or transcript of the transcribing thereof is to be sent by           the user as determined in sub - step 38 of a pre -interaction act,
 e -mail to the private e -mail address of the user.                       performed at step 32 .
   Notifications are any type of media or electronic data                    However in some preferred embodiments communication
 and/ or files sent or pushed by the system for controlled             preferences are prescribed with overruling alternative /s
 pre -interaction , to the user and /or participant, other than the 25 therefor. Thus for instance if the network associated with the
 communication itself. Notifications are typically either trig -           manageable public address of the user as determined in
 gered by a communication event, e . g . assigned rules, or                sub - step 38 of a pre - interaction act, performed at step 32 , an
 initiated by the system for controlled pre - interaction , for            overruling alternative of the default communication prefer
 example as a part of a maintenance procedure . Notifications              ence may indicate an alternative manageable public inter
 triggered by a communication event are typically initiated 30 action address of the user or even the private interaction
 by rules assigned to at least one of: a private interaction   address of the user for a communication session . Alterna
 address of the user, manageable public interaction address of tively or additionally if the communication costs associated
 the user , and interaction address of the participant.                    the manageable public address of the user as determined in
    Notifications to the user triggered by an event of incoming            sub - step 38 of a pre - interaction act, performed at step 32,
 communication , which are optionally initiated by rules 35 exceed a predefined threshold , an overruling alternative of
 assigned to a manageable public interaction address of the                the default communication preferencemay indicate an alter
 user and/or interaction address of the participant, typically             native manageable public interaction address of the user or
 include at least one of: extract or synopsis with information             even the private interaction address of the user for a com
 about incoming communication ( e. g. time and participant                 munication session , wherein the costs precede the pre
 number ), recording of communication ( e . g . audio file ) and 40 defined threshold . Therefore in order to implement an over
 transcript of communication ( e .g . text). Notifications to the          ruling alternative of the default communication preference ,
 participant triggered by an event of incoming communica -                 the system of controlled pre - interaction optionally accesses
 tion , which are optionally initiated by rules assigned to a              to and /or retrieves data from at least of the following: the
 manageable public interaction address of the user and /or                 record formed at step 16 , a reverse list entry generated at
 interaction address of the participant, typically include at 45 step 24 and an external reference or source of information
 least one of: a notification sent in reply (namely to the same            (e . g . tariffs table ); in order to determine the alternative for
 interaction address of the participant) with a preset content             manageable public address of the user as determined in
 by a communication of the same or different type , a pre -                sub - step 38 of a pre - interaction act, performed at step 32 .
 recorded message ( e . g . audio or video file ) played to the            The System for Controlled Pre - Interaction
 participant upon receiving an incoming communication .               50     In accordance with some preferred embodiments of the
   Notifications initiated by the system for controlled pre -              present invention , reference is now made to FIG . 3 , showing
 interaction are typically sent to the user and /or participant in         a block diagram of system 50 for controlled pre - interaction .
 the event the system opts to inform the user and / or partici-            System 50 for controlled pre - interaction comprises user
 pant . Notifications initiated by the system for controlled               device 52 . User device 52 is an electronic device , compris
 pre - interaction further include notifications provisioned by 55 ing a user interface (not shown ) assessable by the user. In
 the user. Notifications initiated by the system for controlled            some embodiments the user interface of user device 52 in a
 pre - interaction in a non - limiting manner include: messages            non -limiting manner includes: a GUI (e . g . screen ), sound
 about maintenance/ unavailability of the system for con -                 reproducing device ( e . g . speakers or headphones), sound
 trolled pre - interaction , changes of tariffs charged for the collecting device (e .g .microphone ), an imaging device (e.g .
 service , greetings for holidays or birthdays. Notifications 60 video camera ), inputting device (e .g . keyboard or dialing
 provisioned by the user in a non -limiting manner include a     pad ), etc .
 notification to all interaction addresses of participants asso    It would be appreciated that depending on various imple
 ciated in reverse list with a given manageable public address             mentations of system 50 for controlled pre -interaction
 of the user, for instance that aforesaid manageable public                 optionally embodies a plurality of different electronic
 address was revoked or suspended .                            65 devices which are operable as user device 52 is system 50 .
   User or administrator of the system for controlled pre -       In instances of e -mail communication , instant messaging
 interaction may define a preset content for a notification . A (IM ) communication, voice over IP (VOIP ) communication
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 14 of 21 PageID #: 352


                                                        US 9 ,749,284 B2
                            13                                                                        14
 or presence communication it is rather common that the               options for further progression of communication on device
 same account is accessed from different devices .                    52. Alternatively or additionally during an occurrence or
    It would be further appreciated that depending on various         upon completion of communication on device 52 , inter
 implementations of system 50 for controlled pre - interaction        cepter module 56 presents and / or prompts to the user
 the very same electronic device embodies a plurality of user 5 proposed details /data /name/metadata for a newly suggested
 devices 52 of different systems 50 of communications of              reverse list entry to be generated at step 24 .
 different types. In instances of versatile devices ( e . g . per -      Device 52 of system 50 optionally further comprises
 sonal computers ), the same device is frequently operable for        cache module 58 , typically for sustaining fluent data
 providing the user /communication interface of several com           exchange , between user device 52 and server 60 of system
 munications of different types ( e . g . e -mail, IM and presence 10 50, even during interruptive communication therebetween .
 communications).                                                     Cache module 58 typically employs RAM , SDRAM and/or
   Moreover it would be appreciated that depending on                 Flash memory on device 52 .
 various implementations of system 50 for controlled pre -               FIG . 3 shows an embodiment of system 50 which
 interaction the very same electronic device embodies a               employs a client -server configuration, of user device 52 and
 plurality of user devices 52 of different systems 50 of 15 server 60 . It would be appreciated , however, that depending
 communication of the same type. For instance a single                on various configurations, system 50 employs thin - server or
 dual- SIM mobile phone is optionally operable as two dif-            no -server configuration , wherein some or all components of
 ferent user devices 52 or the same computer is used to access        server 60 are optionally present on and operable by user
 a plurality of different communication accounts.                     device 52 . Moreover depending on various configurations ,
   Device 52 of system 50 optionally comprises address 20 such as feature phone or line phone device with legacy
 management system 54 , which is capable of performing                 telephony, system 50 optionally employs a thin -client or
 some or all steps ofmethod 10 for controlled reciprocating           no -client configurations , where user device 52 comprises
 communication and /or method 30 for controlled pre - inter -         merely a minimal user interface , whereas the steps of the
 action , as described in FIGS. 1 and 2 . Typically , additionally    method for controlled pre - interaction are performed by
 to address management non - limiting manner system 54 , 25 server 60 . Server 60 may act as full server for some user
 device 52 of system 50 comprises user data layer 59 , in a           device 52, and as a partial or thin - server for a different user
 non - limiting manner storing: the record ofpublic interaction       device 52, concurrently .
 addresses and association thereof to private interaction               Server 60 of system 50 typically includes access layer 62 .
 addresses formed at step 16 , the entries of reverse list        Access layer 62 typically comprises a plurality of commu
 generated at step 24 , as well as optionally : list of public 30 nication protocols , adapted to sustain communication
 identities assigned to manageable public interaction address,        between user device 52 and server 60 . Access layer 62 of
 name and /or metadata assigned to manageable public inter -          server 60 is connected to and is capable of sustaining
 action address , name and /or metadata assigned to interaction       communication with user device 52 of system 50 . Access
 addresses of participants, rules relating to notification , pre -    layer 62 of server 60 is connected to and is capable of
 defined content for notifications, a default communication 35 sustaining communication with at least one network inter
 preference for interaction addresses of participants and/ or         face of system 50 , as explained below . Access layer 62
 overruling alternative for the default communication pref-           preferably includes an application programming interface 64
 erence for interaction address of participants, personal infor-      (API) to communicate with other software components.
 mation and /or contact information of participant.                     Server 60 of system 50 comprises public address man
   Device 52 of system 50 optionally further comprises 40 agement system 66 . Public address management system 66
  intercepter module 56 . Intercepter module 56 is capable of         of server 60 is capable of performing some or all steps of
 monitoring the activity of device 52 and detecting initiation        method 10 for controlled reciprocating communication and /
 or occurrence of communication . Upon detecting initiation           or method 30 for controlled pre - interaction , as described in
 or occurrence of communication on device 52, intercepter             FIGS. 1 and 2 . Typically , additionally to public address
 module 56 optionally disables a communication from the 45 management system 66 , server 60 comprises server data
 outset, halts or otherwise prevents further progression of layer 68, in a non - limiting manner storing: the record of
 communication on device 52. Alternatively or additionally            public interaction addresses and association thereof to pri
 upon detecting initiation or occurrence of communication on          vate interaction addresses formed at step 16 , the entries of
 device 52 , intercepter module 56 optionally redirects the           reverse list 70 generated at step 24 , as well as optionally : list
 communication , according to the default communication 50 of public identities assigned to manageable public interac
 preference , to the manageable public interaction address of         tion address , name and /ormetadata assigned to manageable
 the user associated in a reverse list entry with a given             public interaction address , name and /ormetadata assigned to
 interaction address of participant or according to the over -        interaction addresses of participants , rules relating to noti
 ruling alternative for the default communication preference ,        fication , predefined content for notifications, a default com
 to a private interaction address or manageable public inter - 55 munication preference for interaction addresses of partici
 action address other than manageable public interaction              pants and /or overruling alternative for the default
 address associated in a reverse list entry with a given              communication preference for interaction address of partici
 interaction address of participant.                                  pants , personal information and / or contact information of
    Alternatively or additionally upon detecting initiation or participant.
 occurrence of communication on device 52, intercepter 60 Preferably server 60 comprises operations, administration
 module 56 inter alia performs: presenting to the user details and management (OA & M ) module 72 . OA & M module 72
 data/name/metadata of the record of public interaction               is inter alia employed for: provisioning , auditing, log record
 addresses formed at step 16 , presenting to the user details/        ing, billing and alike of various operations performed by
 data/ name/metadata of entries in reverse list generated at          public address management system 66 and / or in server data
 step 24 , prompting the user for further progression of 65 layer 68 .
 communication on device 52 or prompting the user for                   Public address management system 66 of server 60
 further progression of communication and providing preset            optionally further comprises at least one communication
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 15 of 21 PageID #: 353


                                                     US 9, 749 , 284 B2
                               15                                                                 16
  adaptor 74 . Communication adaptor 74 of server 60 func- data layer 59, in either of the three of the following modes :
  tions essentially similarly to intercepter module 56 of device (1 ) a proxy mode; ( 2 ) forwarding mode, and ( 3 ) redirecting
  52 but in specific types of communication and certain          to another system 50 mode .
 networks, such as telephony /legacy networks , communica            In proxy mode, which is typically applicable in situations
  tion adaptor 74 of server 60 optionally employs solely a 5 where system 50 is operable by the communication provider
 monitoring and notification scheme and does not actually itself , the participant is merely presented with a manageable
 halt or prevent further progression of a communication . public address of the user, whereas the communication de
 Communication adaptor 74 of server 60 is capable of facto is performed from a private interaction address of the
 monitoring the activity on device 52 and/or and detecting user. The aforementioned merely presenting to the partici
 initiation or occurrence of communication on device 52             pant a manageable public address ofthe user may be referred
 and/ or server 60. Upon detecting initiation or occurrence of      as “ disguising” the actual private interaction address of the
 communication on device 52 and /or server 60 , communica - user. The disguising the actual private interaction address of
 tion adaptor 74 optionally halts or otherwise prevents further the user is typically applicable in various types of computer
 progression of communication on device 52 and /or server 15 networks communication such as : e -mail communication ,
 60 . Alternatively or additionally upon detecting initiation or    VoIP communication , presence communication and IM
 occurrence of communication on device 52 and /or server 60 ,       communication .
 communication adaptor 74 optionally redirects the commu             In forwarding mode , system 50 forwards the communi
 nication , according to the default communication prefer -       cation from a private interaction address of the user to a
 ence , to the manageable public interaction address of the 20 manageable public address of the user, listed in an entry of
 user associated in a reverse list entry with a given interaction reverse list 70 , on server data layer 68 and /or user data layer
 address of participant or according to the overruling alter- 59. The communication forwarded from a private interaction
 native for the default communication preference , to a private address of the user to a manageable public address of the
 interaction address or manageable public interaction address   user is then addressed to the interaction address of the
 other than manageable public interaction address associated 25 participant. In forwarding mode , performing an outgoing
  in a reverse list entry with a given interaction address of       communication of step 40 , entails sustaining two commu
 participant                                                        nication sessions, namely first from a private interaction
     Alternatively or additionally upon detecting initiation or     address of the user to a manageable public address of the
 occurrence of communication on device 52 and /or server 60 ,       user and second from aforesaid manageable public address
 communication adaptor 74 inter alia : presents to the user 30 toforwarding
                                                                     the interaction address of the participant. It is noted that
                                                                               mode is particularly applicable for legacy/tele
 details /data /name/metadata of the record of public interac phony networks        .
 tion addresses formed at step 16 , presents to the user             In redirecting mode the communication is redirected from
 details/data /name/metadata of entries in reverse list gener system 50 , having a network interface of private interaction
 ated at step 24 , prompts the user for further progression of 35 address of the user, to another system 50 , having a network
 communication on device 52 and /or server 60, or prompts         interface of the manageable public address of the user, listed
 the user for further progression of communication and in an entry of reverse list 70 , on server data layer 68 and /or
 provides preset options for further progression of commu user data layer 59 . The redirecting mode is particularly
 nication on device 52 and /or server 60 . Alternatively or       applicable in implementations where a plurality of systems
 additionally during an occurrence or upon completion of 40 50 , of communications of the same type, is operable on a
 communication device 52 and/or server 60 , communication singular user device 52 .
 adaptor 74 presents and/ or prompts to the user proposed              In instances of a multi- SIM phone, namely wherein the
 details /data /name/metadata for a newly suggested reverse         same device embodies user device 52A , associated with a
 list entry to be generated at step 24 .                            private interaction address of the user, as well as user device
    Server 60 of system 50 optionally further comprises cache 45 52B , associated with a manageable public interaction
 and/ or in -memory database (IMDB ) module 78 , typically    address of the user, the performing an incoming and/ or
 for sustaining fluent data exchange , between user device 52 outgoing communication from at least one manageable
 and server 60 of system 50, even during interruptive com - public address , as listed in an entry of reverse list 70 , in
 munication therebetween . Cache module and /or in -memory server data layer 68 and/or user data layer 59, at step 40, is
 database 78 typically employs RAM , SDRAM , Flash 50 typically performed in either of the three of the above - listed
 memory or fast disks on server 60 .                          modes : ( 1 ) a proxy mode; (2 ) forwarding mode , and ( 3 )
    System 50 further comprises at least one network inter          redirecting to another system 50 mode . In proxy mode, the
 face selected from : legacy network interface / s 80 and com -     communication is performed while merely presenting a
 puter interface/s 82 . Legacy network interface 80 and /or         manageable public address of the user to the participant,
 computer interface 82 are connected to access layer 62 of 55 whereas the communication de facto is performed from a
 server 60 . Legacy network interface 80 and/ or computer     private interaction address of the user, optionally by employ
 interface 82 are preferably commendable with access layer ing intercepter module 56 of user device 52A and /or com
 62 via application programming interface 64 (API) of the          munication adaptor of server 60 . In forwarding mode the
 latter.                                                         communication is typically forwarded from the SIM asso
    Legacy network interface 80 and /or computer interface 82 60 ciated with a private interaction address of the user to the
 of system 50 are characterized by the capability to perform        telephone number of the SIM associated with a manageable
 an incoming and /or outgoing communication from at least           public address of the user. In redirecting to another system
 one manageable public address, as listed in an entry of            50 mode, system 50A of the SIM associated with a private
 reverse list 70, in server data layer 68 and /or user data layer interaction address of the user redirects the communication ,
 59. System 50 typically performs an outgoing communica - 65 such as phone call or SMS, to another system 50B of the
 tion of step 40 from a manageable public address , as in an      SIM associated with a manageable public interaction
 entry of reverse list 70 , on server data layer 68 and /or user    address of the user.
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 16 of 21 PageID #: 354


                                                       US 9, 749 , 284 B2
                                                                                                    18
    In accordance with some preferred embodiments of the             B to D user devices 52B to 52D are optionally of different
 present invention , reference is now made to FIG . 4 , showing      types, namely having different functional capabilities/limi
 block diagram of system 100, including system 50A for               tations . Thus participant party B optionally has system for
 controlled pre - interaction and optionally controlled recipro      controlled pre - interaction 50B of his/her own. Party B in
 cating communication of user party A system 50A with 5 such a case is capable of controlled pre - interaction with
 system 50B of participant party B , as well as user devices         party A , from a manageable public address of party B to a
 52C and 52D of participant parties C and D respectively.            manageable public address of party A .
 Parties A to D in system 100 are connected to and commu-              Participant party C may have a user device 52C or
 nicable over network 90 via connections 81A to 81D ,                integrated user module 58C , which are optionally a mobile
 respectively . It should be acknowledged that for the sake of 10 phone built on a mobile operating system (e .g . Smartphone )
 simplicity network 90 is shown in FIG . 4 as an exemplary           with relatively more advanced computing capability and
 singular network , whereas depending on various types of            connectivity ; whereas party D may have a user device 52D ,
 communication , network 90 embodies a plurality of net -            which is a line telephone or mobile feature phone with
 works of different types, such as legacy /telephony networks        relatively more limited computing capability and connec
 and computer networks. Moreover it should be acknowl- 15 tivity . Typically with user device 52D having limited com
 edged that particular branch connections 81A to 81D , of puting capability and connectivity , such as DECT phone and
 parties A to D , on network 90 shown in FIG . 4 , are optionally feature phone, system 50 optionally employs a thin -client or
 different networks of the same type , such as GSM , CDMA            no -client configurations, where user device 52D comprises
 and 3GPP mobile networks .                                       merely a minimal user interface , whereas the steps of the
    System 100 preferably comprises at least one third party , 20 method for controlled pre-interaction are performed by
 such as external services providers 95 , capable for controlled  system 50 . Therefore systems for controlled pre -interaction
 pre -interaction for user party A . External services providers 50A and 50B are capable to sustain a controlled pre
 95 as referred to herein are to be construed inter alia as a     interaction among parties A to D and optionally a controlled
 source of personal and /or contact information about partici- reciprocating communication of parties A through D .
 pant party B to D , including at least one interaction address 25 Multiple Parties Pre - Interaction
 of participant party B to D . For example external services          in accordance with some preferred embodiments , systems
 providers 95 , which is /are exemplarily presence server / s for    50A and 50B are adapted to sustain a controlled pre
 at least one party A to D , may contain a telephone numbers         interaction capable amongmultiple parties, such as parties A
 of parties B to D , which are also connected to presence            to D . A participant in a multi- party communication and /or
 server 95 of user party A . System 100, as a part of controlled 30 conferencing is referred to herein as participant.
 pre -interaction for user party A ,may initially determine that      For instance party C is added to or creates a VoIP chatting
 the presence address of participant party B to D is associated conferencing communication performed between parties A
 in a reverse list entry of system for controlled pre - interaction to D , while the VoIP chat of party A with party C is
 50A with a manageable public presence address of user               performed from a different manageable public VoIP screen
 party A and/ or certain public profile of user party A . System 35 name than the VoIP screen name of the chat of party A with
 for controlled pre - interaction 50A is then optionally syn - party B .
 chronizes the telephone numbers of participant party B to D ,    Alternatively or additionally , multiple parties ' pre - inter
 for example from external services providers 95 , such as action is initiated upon proposing a contact, friend or con
  servers presence of participant party B to D , with at least nection of party C for user party A by participantparty B ; for
 manageable public telephone number of user party A , based 40 a presence communication , IM communication , VoIP com
 on the appurtenance thereof to a manageable public presence         munication , audio and /or video conferencing communica
 address of user party A and /or certain public profile of user tion etc . For instance a presence address of party C may be
 party A .                                                       suggested by participant party B to user party A or a
    System for controlled pre- interaction 50A is then typically connection request (e .g. handshake ) may be sent by partici
 either automatically generates a plurality of reverse list 45 pant party B to user party A on behalf of party C , while the
 entries , wherein manageable public telephone number of manageable public presence address of user party A pro
 user party A is associated with telephone numbers of par- vided to party C is different than the manageable public or
 ticipant party B to D , or prompts the user with details of private presence address of party A available to party B .
 newly suggested reverse list entries prior to generating the       Alternatively or additionally ,multiple parties pre -interac
 same. System for controlled pre -interaction 50A is then 50 tion is initiated upon sharing, posting, publishing or notify
 capable of determining the manageable public telephone ing electronic files or data ( e . g . content), with /to participant
 number of user party A associated with telephone numbers party C by user party A previously shared , posted , published
 of participant party B to D , by accessing the reverse list, an or notified with /to party B . For instance electronic files or
 optionally merely stores such determined manageable public data (e .g . content) may be shared , posted , published or
 telephone number of user party for a possible later 55 notified by user party A with /to participant party C using a
 communication by phone, even despite the fact that party A          manageable public interaction address ( e .g . sharing address ,
 has never been in touch by telephone with participant party         presence address or IM address ) that is different than the
 B to D and never personally obtained the telephone numbers          manageable public or private interaction address (e . g . shar
 of participant party B to D .                                       ing address , presence address or IM address ) from / at which
    It should be acknowledged however that despite the 60 party A has previously shared , posted , published or notified
 exemplary division of system 100 , shown in FIG . 4 , par -         aforesaid electronic files and /or data with /to party B .
 ticipant party B to D user devices 52B to 52D respectively,
 network 90 and/or external services providers 95 are option                           Examples
 ally , partially or entirely, integrated in system for controlled
 pre - interaction 50A .                                     65 According to first example , party A is a landlord renting
    According to FIG . 4 participants of various types are     a house . Landlord party A hence defines a manageable
 concomitantly served to system 100. Thus participant parties public telephone number, for the purposes of communicat
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 17 of 21 PageID #: 355


                                                      US 9 ,749,284 B2
                                                                                                      20
 ing with potential tenants , such as parties B to D . Landlord       public Facebook interaction address . Party A is then option
 party A then publishes the manageable public telephone               ally inspects , accesses , searches, views, befriends, pokes or
 number, for instance in a local newspaper. Potential tenants,        otherwise connects or attempts a connection with party B ,
 such as parties B to D , then optionally call the manageable        who is another member of the same social network , which
 public telephone number, to contact landlord party A . Land - 5 may be collectively referred to as an interaction or inspec
 lord party A generates reverse list entries for tenants parties      tion . The system will consider such an interaction or inspec
 B to D and then in turn can contact tenants parties B to D           tion as a form of interaction as defined herein and will ensure
 from the manageable public telephone number, whilst keep             that information of party B exposed to A , matches party B
 ing the private telephone number of landlord party A discreet        privacy requirements , as well as any other communication
 from tenants parties B to D .                                        for that matter.
    According to second example , party A has a dual-SIM                 In the instance of social network , party B may have
 mobile phone, wherein the telephone number of one SIM is            multiple profiles that may include multiple profile informa
 defined as the private interaction address of party A , whereas      tion elements (e .g . different contact fields, languages spo
 the telephone number of another SIM is defined as the               ken , address location or any other profile information ).
                                                                      When party A inspects party B , he may be exposed to a
 manageable public interaction address of party A . The 15 specific profile or subset of profiles of party B , based on
 dual- SIM mobile phone in such example embodies the user various criteria . This criteria may include a pre - determined
 device , associated with a private interaction address of party rules or grouping ( such as party B putting party A in a
 A , as well as the user device , associated with a manageable   specific group of friends ), based on the actual profile infor
 public interaction address of party A . The dual-SIM mobile mation of party A (e.g . gender, city or country , age or
 phone optionally further includes the public interaction 20 age - group , workplace, education or other ), the actual inspec
 addressmanagement system and reverse list registry of party tion or interaction details ( such as country inferred from IP
 A . Party A thence is able to perform an incoming and/or address of party A inspection, time or date of inspection ,
 outgoing communication in a controlled manner - namely type of device used by party A for the inspection , computer
 from the telephone number of another SIM which is defined network type used for the inspection , etc .) or any other
 as the manageable public address of party A and listed in an 25 criteria for thatmatter.
 entry ofreverse list as associated with telephone numbers of            Consequently , a reverse list is optionally generated , pref
 participant parties, such as parties B to D .                        erably automatically, in the public address management
    According to third example, party A is a landlord renting         system of party B , identifying which of the public profiles of
 a house . Landlord party A hence defines a manageable                party Bis to be exposed to party A denoted by party A social
 public telephone number, for the purposes of communicat- 30          network interaction address. The details of party B that A
 ing with potential tenants, such as party B . Potential tenant       was exposed to based on this criteria will be associated for
 party B may also implement a system for controlled pre -             future interactions or communications.
 interaction . Potential tenant party B generates a reverse list        Note that in this case no specific communication between
 entry for landlord for party A and then contacts landlord for        A and B was yet performed . Future such inspections , or
 party A from the manageable public telephone number of 35 communications within the Social Network , or outside of it
 tenant party B and to the manageable public telephone                using any other means of communication , will use the
 number of landlord party A , whilst keeping the private              reverse list and associated profile information as described
 telephone number of tenant party B discreet from landlord         in this invention , an accordingly maintain B privacy .
 party A .                                                            According to seventh example , party A is an employee or
    According to fourth example , party A is a popular person , 40 contractor in an organization . Parties B to D are optionally
 defining a manageable public telephone number, for sup               coworkers or clientele of party A . An administrator of the
 porters or followers parties B to D expiring after several           system for controlled pre- interaction is then can import ,
 hours or days . Popular person party A then defines a rule that      synchronize or provision a plurality of reverse list entries for
 upon expiration any incoming communications to manage                party A , wherein the interaction addresses of parties B to D
 able public telephone number, listed in the public addresses 45      are associated with a manageable public interaction address
 record , is replied to with SMS having predefined content,           of party A dedicated for work purposes .
 such as party A that is currently unavailable and/ or when one
 should try again to reach party A .                                                     Patent Literature References
    According to fifth example , party A is a member of a
 professional or social computer network , such as LinkedIn . 50 US patent Ser. No . U .S . Pat. No . 7 , 995 ,730 , U . S . Pat. No .
 Party A is then optionally inspects a profile of member party          7,436 ,943, U .S . Pat. No . 7,602 ,894
 B on aforesaid network. Upon such inspecting of the profile          US patent application Ser. No. US2010/054444 , US2012/
 of member party B , party A is optionally advised on the               328089
 profiles of other members who had inspected or connected             GB patent application Ser . No . GB2454886
 with member party B . Thereafter the system optionally 55 European patent application Ser. No. EP2073521 ,
 indicates which of the profiles ofparty B were inspected and      EP2448227
 accordingly may be advised for party A profile . A reverse list PCT applications Pub . No. WO2007/053768 , WO2010 /
 is then optionally generated , preferably automatically , in the  135000
 public address management system , listing the public profile
 of party B and optionally associating the profile of the 60                Non Patent Literature References
 inspecting party A , typically either automatically or in
 according with predefined preference . Later communica -             Request for Comments : 3261 — Session Initiation Protocol
 tions via the professional network or via other interaction       Available at: http ://www .ietf.org/ rfc/rfc3261. txt
 means, from party A to party B , will expose particular profile Request for Comments: 5627 – Obtaining and Using Glob
 details of party B .                                           65 ally Routable User Agent URIS (GRUUs) in the Session
    According to sixth example , party A is a member of a          Initiation Protocol ( SIP ) Available at : http ://tools.ietf.org /
 social computer network , such as Facebook , identified by a      html/rfc5627
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 18 of 21 PageID #: 356


                                                            US 9 ,749,284 B2
                                  21                                                                         22
 3GPP TS 23. 228 V5 . 13 .0 — 3rd Generation Partnership Proj                       address of said second party , is performed from said
    ect ( 2004 - 12 ) Available at: http ://www .ipt. etsi.org /iptlib /           manageable public interaction address of said first
    iptLib /BaseDocs/3GPP23 .228 .htm                                              party ;
 Instant Messaging draft-saintandre SIP -XMPP - IM -01 (Mar.          wherein upon performing said outgoing communication ,
    8 , 2009 ) Available at: http :// tools .ietf.org /html/ draft - 5 said second party is exposed merely to said manageable
    saintandre - sip -xmpp - im -01                                   public interaction address of said first party ;
 One -to -one text chat draft -saintandre SIP -XMPP -CHAT -03 wherein said interaction address of said second party is
    (Mar. 8, 2009) Available at : http :// tools. ietf.org /html/ obtainable from a third party or external services provider,
    draft- saintandre -sip - xmpp - chat-03                           wherein said at least one reverse list entry is formed by
 Presence Draft-Saintandre XMPP -PRESENCE - 02 (Mar. 8 , 10 synchronizing said interaction address of said second party
    2009) Available at: http :// tools. ietf.org/html/draft-saintan - with said manageable public interaction address.
    dre -sip -xmpp -precense -02                                         2 . The method of performing controlled reciprocating
     It will be appreciated by persons skilled in the art that the communication as set forth in claim 1 , wherein said steps of
 present invention is not limited by what has been particu -          defining and forming further comprise :
 larly shown and described herein above . Rather the scope of 15 (a ) defining a respective identity of said first party, for said
 the invention is defined by the claims which follow :                      manageable public interaction address of said first
                                                                             party , and
     The invention claimed is :                                          (b ) forming a record associating said respective identity of
    1 . A method of performing controlled reciprocating com                  said first party with said manageable public interaction
 munication , wherein said controlled reciprocating commu - 20               address of said first party.
 nication comprises an incoming and outgoing communica                   3 . The method of performing controlled reciprocating
 tions , between a first party and at least one second party , said   communication as set forth in claim 2 , wherein said step of
 method comprises:                                                    determining further comprises determining that said inter
    (a ) providing at least one private interaction address of action address of said second party is associated , at said
      said first party ;                                                   25 reverse list, with said respective identity of said first party .
    (b ) defining at least one manageable public interaction                     4 . The method of performing controlled reciprocating
      address for said first party ;                                          communication as set forth in claim 1 , wherein said com
    ( c ) forming a record , wherein said manageable public                   munication comprises a communication selected from the
         interaction address is associated with said private inter -           group consisting of: an attempted communication , incom
       action address for said first party ;                               30 plete communication , rejected communication , interrupted
    (d ) receiving an incoming communication , said incoming                   communication and abrupted communication .
      communication comprises a communication from said                          5 . The method of performing controlled reciprocating
      second party to said first party ; wherein said incoming                 communication, as set forth in claim 1 , wherein said inter
      communication is initiated by said second party to said action address selected from the group consisting of: a line
      manageable public interaction address of said first 35 telephone number, line facsimile number, cellular /mobile
      party ;                                                 phone number, instant messaging ( IM ) name, e-mail
    (e ) identifying that said incoming communication was                     address, presence screen name, service handle , universal
       received to said manageable public interaction address ;               resource identifier (URI) , universal resource name (URN ) ,
    (f) accessing said record and performing at least one step                universal resource locator (URL ), extensive resource iden
       selected from the group consisting of:                              40 tifier (XRI), SIP identifier, any type of user identifier for
      (I) determining said respective identity associated with                 sharing or and any type of user identifier communication .
         said manageable public interaction address identified                   6 . The method of performing controlled reciprocating
           in said incoming communication , and                                communication as set forth in claim 1, wherein said inter
       ( II) determining said private interaction address of said             action address is a partial interaction address, comprising a
          first party associated at said record with said man - 45 portion of said string of characters or a sub - string thereof or
         ageable public interaction address identified in said                wherein said string is defined as including at least one
        incoming communication ;                                              wildcard , representing more than one participant having
 said method is characterized by :                                             identical portions in their interaction addresses .
    ( g ) generating at least one reverse list entry , wherein an       7 . The method of performing controlled reciprocating
         interaction address of said second party is associated at 50 communication , as set forth in claim 1, wherein said step of
        least with said manageable public interaction address of determining said private interaction address , during said step
         said first party ;                                           of accessing said record , further comprises performing at
    (h ) performing a pre -interaction act, said pre -interaction least one step selected from the group consisting of:
       act comprises :                                                (a ) forwarding said incoming communication to said at
        (I) accessing said reverse list;                         55SS     least one private interaction address associated with
       (II) identifying said interaction address of said second           said manageable public interaction address at said
           party in said reverse list ;                                   record ;
       (III ) determining that said manageable public interac         (b ) forwarding information regarding said incoming com
         tion address of said first party is associated , at said                  munication to said at least one private interaction
         reverse list, with said interaction address of said 60                     address associated with said manageable public inter
         second party ;                                                             action address at said record ;
    (i) performing an outgoing communication , said outgoing                     (c ) presenting said manageable public interaction address
        communication comprises a communication from said                            to which said incoming communication was received ;
        first party to said second party , said outgoing commu                   ( d ) presenting at least one information item selected from
       nication is initiated by said first party ;             65                    the group consisting of:
    (1) said outgoing communication is characterized by that                          (I) a name assigned to said manageable public interac
      said outgoing communication , to said interaction                               tion address;
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 19 of 21 PageID #: 357


                                                       US 9,749 ,284 B2
                                23                                                                    24
       (II) metadata assigned to said manageable public inter-   munication preference , said communication preference is
          action address;                                        assigned to at least one selected from the group consisting
       (III ) public identity assigned to said manageable public of:
          interaction address ;                                     (a ) said private interaction address of said first party ,
    ( e ) applying a notification rule to said incoming commu- 5         contained in said record
        nication ;                                                  ( b ) said manageable public interaction address ofsaid first
     (f) selecting contents for said notification .                     party , contained in said record or said reverse list, and
     8 . The method of performing controlled reciprocating          (c ) said interaction address ofsaid second party, contained
 communication, as set forth in claim 1 , wherein said reverse
 list further comprises at least one constituent selected from 10 15 .in Thesaid reverse list.
                                                                                method of performing controlled reciprocating
 the group consisting of: a name assigned to said manageable communication          , as set forth in claim 1 , further comprises
 public interaction address ; metadata assigned to said man
                                                                 prescribing at least one default communication preference ,
 ageable public interaction address ; a public identity assigned wherein
 to said manageable public interaction address ; a rule relating              said default communication preference indicates
 to a notification : a content for said notification : a default 15 said manageable public interaction address of said first party,
 communication preference ; an overruling alternative for              determined at said step of determining during said pre
 said default communication preference; personal informa-              interaction act.
 tion of said second party ; contact information of said second           16 . The method of performing controlled reciprocating
 party .                                                               communication , as set forth in claim 1 , further comprises
    9. The method of performing controlled reciprocating 20 prescribing at least one default communication preference ,
 communication , as set forth in claim 1 , wherein generating wherein said default communication preference indicates
 said reverse list is performed by at least one selected from   said manageable public interaction address of said first party ,
 the group consisting of: said first party ; a user of a system determined at said step of determining during said pre
 for controlled reciprocating communication ; an operator of interaction act, and further comprises an overruling alterna
 said system for controlled reciprocating communication ; a 25 tive for said default communication preference , wherein said
 third party related to said system for sustaining a controlled overruling alternative indicates an alternative manageable
 reciprocating communication , and external services provid -          public interaction address of said first party or said private
 ers for said system for sustaining a controlled reciprocating         interaction address of said first party for a particular com
 communication .                                                      munication session , if a predefined condition is met.
    10 . The method of performing controlled reciprocating 30 17 . A method of performing controlled pre- interaction ,
 communication , as set forth in claim 1 , wherein said reverse between a first party and at least one second party, said
 list entry is generated in at least one manner selected from          method comprises :
 the group consisting of: manually by inputting said interac              (a ) providing at least one private interaction address of
 tion address of said second party ; upon receiving said                      said first party ;
 incoming communication ; upon performing said outgoing 35               (b ) defining at least one manageable public interaction
 communication ; by external services providers for a system                  address for said first party ;
 for sustaining a controlled reciprocating communication .               (c ) forming a record , wherein said manageable public
    11. The method of performing controlled reciprocating                      interaction address is associated with said private inter
 communication , as set forth in claim 1 , wherein said inter                  action address for said first party ;
 action address of said second party is unavailable to said first 40 said method is characterized by :
 party, wherein at least a portion of said reverse list entry is        ((da )) generating a reverse list, wherein an interaction
 confidential to said first party .                                         address of said second party is associated at least with
   12 . The method of performing controlled reciprocating                   said manageable public interaction address of said first
 communication , as set forth in claim 1 , wherein said reverse             party ;
 list entry is generated upon said outgoing communication , is 45         ( e ) performing at least one pre - interaction act, said pre
 performed in at least one manner selected from the group                      interaction act comprises :
 consisting of:                                                             ( 1) accessing said reverse list;
    (a ) automatically upon identifying said manageable pub                  ( II) identifying said interaction address of said second
       lic interaction address from which said second party is                   party in said reverse list;
       contacted                                               50         (f) determining that said manageable public interaction
    (b ) by prompting said first party with a proposed reverse               address of said first party is associated , at said reverse
      list entry and completed upon confirmation of said first               list, with said interaction address of said second party ;
      party to form said entry.                                             wherein said interaction address of said second party is
   13 . The method of performing controlled reciprocating                    obtainable from a third party or external services pro
 communication , as set forth in claim 1, further comprises 55               vider, wherein said at least one reverse list entry is
 performing at least one predefined rule, said rule comprises                formed by synchronizing said interaction address of
 at least one instruction for a predefined response , wherein                said second party with said manageable public inter
 said response selected from the group consisting of : reject                action address .
 ing a communication; recording a communication ; convert                 18 . The method of performing controlled pre - interaction ,
 ing a communication to another format ; forwarding a com - 60 as set forth in claim 17 , wherein said method is not followed
 munication to said private interaction address of said first  by a communication .
 party .                                                          19 . The method of performing controlled pre - interaction ,
    14 . The method of performing controlled reciprocating             as set forth in claim 17, wherein said method is followed by
 communication , as set forth in claim 1 , further comprises           a communication to another interaction address of said
 prescribing at least one communication preference selected 65 second party , wherein said another interaction address of
 from the group consisting of: a default communication                 said second party is of a different type than said interaction
 preference and overruling alternative for said default com -          address of said second party .
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 20 of 21 PageID #: 358


                                                        US 9 ,749,284 B2
                                25                                                                      26
    20 . The method of performing controlled pre - interaction ,              computer networking terminal , configured for defining
 as set forth in claim 17 , wherein said interaction address of               at least one manageable public interaction address for
 said second party is obtainable from a third party comprises                 said first party ;
 several interaction addresses of different types of said sec              ( c ) at least one non - transitory computer storage memory
 ond party .                                                                  configured for forming and storing a record , wherein
    21 . The method of performing controlled pre - interaction ,              said manageable public interaction address is associ
 as set forth in claim 17 , further comprises performing at least             ated with said private interaction address for said first
 one predefined rule, said rule comprises at least one instruc                party ;
 tion for a predefined response, wherein said response                     ( d ) at least one computer non -transitory storage memory
 selected from the group consisting of: recording a commu- 10                 configured for forming and storing at least one reverse
 nication ; converting a communication to another format;                     list entry , wherein an interaction address of said second
 forwarding a communication to said private interaction
 address of said first party .                                                 party is associated at least with said manageable public
    22 . The method of performing controlled pre- interaction,                 interaction address of said first party ;
 as set forth in claim 17 , further comprises performing at least 15       (e ) at least one microprocessor configured for accessing
 one predefined rule , said rule is assigned to at least one                  said reverse list ;
 selected from the group consisting of: said private interac               (f) at least one microprocessor configured for identifying
 tion address of said first party , contained in said record ; said           said interaction address of said second party in said
 manageable public interaction address of said first party,                   reverse list ; and
 contained in said record or said reverse list, and said 20                (g ) at least one microprocessor configured for determining
 interaction address of said second party, contained in said                  whether said manageable public interaction address of
 reverse list.                                                                 said first party is associated , at said reverse list, with
    23 . The method of performing controlled pre- interaction ,               said interaction address of said second party ;
 as set forth in claim 17 , further comprises prescribing at least       wherein said interaction address of said second party is
 one communication preference selected from the group 25 obtainable from a third party or external services provider,
 consisting of : a default communication preference and over - wherein said at least one reverse list entry is formed by
 ruling alternative for said default communication prefer -              synchronizing said interaction address of said second party
 ence, said communication preference is assigned to at least             with said manageable public interaction address .
 one selected from the group consisting of: said private                    28 . The system for performing a controlled pre -interac
 interaction address of said first party, contained in said 30 tion , as set forth in claim 27 , further comprises a networking
 record , said manageable public interaction address of said             terminal configured for performing a controlled outgoing
 first party, contained in said record or said reverse list, and         communication , said controlled outgoing communication
 said interaction address of said second party , contained in            comprises a communication from said first party to said
 said reverse list.                                                 second party , said controlled outgoing communication is
    24 . The method of performing controlled pre - interaction , 35 initiated by said first party , wherein initiating of said con
 as set forth in claim 17 , further comprises prescribing atleast        trolled outgoing communication , to said interaction address
 one default communication preference , wherein said default             of said second party, is performed from said manageable
 communication preference indicates said manageable public               public interaction address of said first party .
 interaction address of said first party, determined at said step     2 9 . The system for performing a controlled pre - interac
 of determining during said pre -interaction act.                 40 tion , as set forth in claim 27 , further comprises a networking
    25 . The method of performing controlled pre - interaction , terminal configured to receive said incoming communica
 as set forth in claim 17 , further comprises prescribing at least       tion , wherein said receiving of said incoming communica
 one default communication preference , wherein said default             tion is performed by at least one networking terminal
 communication preference indicates said manageable public               selected from the group consisting of:
 interaction address of said first party , determined at said step 45      (a ) a networking terminal configured for receiving said
 of determining during said pre - interaction act, and further                incoming communication from said second party to
 comprises an overruling alternative for said default commu                   said first party ; wherein said incoming communication
 nication preference , wherein said overruling alternative indi               is initiated by said second party to said manageable
 cates an alternative manageable public interaction address of                public interaction address of said first party ;
 said first party or said private interaction address of said first 50     (b ) a networking terminal configured identifying that said
 party for a particular communication session , if a predefined                incoming communication was received to said man
 condition is met.                                                            ageable public interaction address ;
    26 . Non -transitory computer readable media having com -              (c ) a networking terminal configured accessing said
 puter -executable instructions embodied thereon , that when                  record and determining said respective identity associ
 executed by a computing system , perform a method of 55            ated with said manageable public interaction address
 controlled reciprocating communication , the non -transitory       identified with said means of identifying .
 computer readable media comprising instructions as set          30 . The system for performing a controlled pre -interac
 forth in claim 17 .                                          tion , as set forth in claim 27 , wherein said controlled
    27 . A system for performing a controlled pre- interaction,          pre -interaction is not followed by a communication .
 between a first party and at least one second party , said 60             31 . The system for performing a controlled pre - interac
 system comprises:                                                       tion , as set forth in claim 27 , wherein said pre- interaction is
   ( a ) at least one member selected from the group consisting          followed by a communication to another interaction address
       of: a graphical user interface , input device and com             of said second party , wherein said another interaction
      puter networking terminal, configured for providing at             address of said second party is of a different type than said
       least one private interaction address of said first party ; 65 interaction address of said second party .
    (b ) at least one member selected from the group consist -           32 . The system for performing a controlled pre - interac
      ing of: a graphical user interface , input device and              tion , as set forth in claim 27, wherein said interaction
Case 1:19-cv-01869-LPS Document 13-3 Filed 12/20/19 Page 21 of 21 PageID #: 359


                                                       US 9 ,749,284 B2
                                27                                                                  28
 address of said second party is obtainable from a third party record or said reverse list , and said interaction address of
 comprises several interaction addresses of different types of said second party , contained in said reverse list.
 said second party .                                                   36 . The system for performing a controlled pre - interac
    33. The system for performing a controlled pre -interac         tion , as set forth in claim 27 , further comprises at least one
                                                              ne 55 non -transitory computer storage memory configured to store
 tion , as set forth in claim 27, further comprises at least one
 microprocessor configured for executing at least one pre           therein a preset content for a notification , said preset content
 defined rule selected from the group consisting of: recording       for said notification selected from the group consisting of:
                                                                     text, alphanumeric data , audio files, video files, graphics,
 a communication , converting a communication to another             hyperlinks and a template comprising at least one empty
 format, forwarding a communication to said private inter -          field , which is filled - in with content thereafter.
 action address of said first party.                                    37 . The system for performing a controlled pre - interac
    34 . The system for performing a controlled pre -interac         tion , as set forth in claim 27 , further comprises at least one
 tion, as set forth in claim 27 , further comprises at least one     non -transitory computer storage memory configured to store
 microprocessor configured for executing at least one pre            therein at least one default communication preference ,
 defined rule, said rule is assigned to at least one member          wherein said default communication preference indicates
 selected from the group consisting of: said private interac         said manageable public interaction address of said first party ,
 tion address of said first party, contained in said record ; said   determined by said means of determining during said pre
 manageable public interaction address of said first party,          interaction act.
                                                                        38 . The system for performing a controlled pre-interac
 contained in said record or said reverse list, and said tion , as set forth in claim 27 , further comprises at least one
 interaction address of said second party , contained in said 20 non - transitory computer storage memory configured to store
 reverse list .
    35 . The system for performing a controlled pre - interac        therein at least one default communication preference ,
 tion , as set forth in claim 27 , further comprises at least one wherein    said default communication preference indicates
 non - transitory computer storage memory configured to store said manageable public interaction address of said first party ,
 therein at least one communication preference selected from 25 determined
                                                                   interaction
                                                                                by said means of determining during said pre
                                                                               act, and further comprises an overruling alterna
 the group consisting of: a default communication preference tive for said default      communication preference , wherein said
 and overruling alternative for said default communication
 preference , said communication preference is assigned by overruling          alternative indicates an alternative manageable
 said means of prescribing to at least one selected from the public interaction address of said first party or said private
  group consisting of: said private interaction address of said 30 interaction address of said first party for a particular com
 first party , contained in said record; said manageable public munication session , if a predefined condition is met .
 interaction address of said first party, contained in said                                   * * * *
